DETAILED ACTION
This action is in response to communication filed December 28th, 2020.
Claims 1-12 are currently pending.  Claims 1, 2, 7, and 8 are currently amended.
The present application claims priority to Republic of India application no. IN201841045842, filed on December 4th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vora (U.S. Patent no. 8,666,980) in view of Chau et al (U.S. Patent Application Publication no. 2017/0046727, hereinafter Chau).

With respect to claims 1 and 7, Vora discloses a method and system, comprising: 
	a computing device (column 2, lines 50-55); 
	aggregating, at a computing device, a set of information (column 6, lines 51-54, data collector 160) associated with one or more platforms built in the computing device (column 6, lines 54-61, from a variety of other electronic sources);  

	identifying, at the computing device, the at least one content based on any intent of one or more users at a particular time (column 9, lines 54-63);  and 
	displaying, by the computing device, the identified content on the computing device in real-time (column 4, lines 16-18). 
	But Vora does not disclose wherein mapping information of content identification codes associated with at least one of the intents is ranked by the computing device.
	However, Chau discloses wherein mapping information of content identification codes (paragraph [0051], the mapping of industry codes) associated with at least one of the intents is ranked by the computing device (paragraph [0048]-[0050], rankings of an offer).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the virtual clickstream recommendations of Vora with the system for customize real time data delivery of Chau.  The motivation to combine being to improve the customization of marketing data.  The customization of marketing data being improved by combining multiple data sources in order to make a marketing recommendation (Chau: abstract).

With respect to claims 2 and 8, the combination of Vora and Chau discloses the method as claimed in claims 1 and 7, Vora further discloses wherein the one or more platforms are one of a similar type or a different type and wherein the one or more platforms are part of the computing device and an operating system information thereof (column 2, lines 50-55). 

With respect to claims 3 and 9, the combination of Vora and Chau discloses the method as claimed in claims 1 and 7, Vora further discloses: 
	a queue management unit (column 3, lines 30-32) operatively coupled with the receiving unit, a first database (column 1, lines 56-61, catalog activity data is one data set), and a second database (column 8, lines 58-67, and virtual activity data is one data set), wherein the queue management unit is configured to:
		transferring the aggregated information to a first database in real-time (column 10, lines 56-64);  and 
	transferring relevant information associated with the aggregated information and the computing device to a second database in real-time (column 10, lines 56-64). 
 
With respect to claims 4 and 10, the combination of Vora and Chau discloses the method as claimed in claims 3 and 7, Vora further discloses: 
	transferring the relevant information from the second database to a first server so as to predict and store intents of one or more users of the computing device (column 10, lines 32-45), 
	wherein the predicted intents are prioritized using a set of ranking parameters, and wherein the one or more users are categorized based on the predicted intent (column 9, lines 54-65). 

With respect to claims 5 and 11, the combination of Vora and Chau discloses the method as claimed in claims 4 and 10, Vora further discloses: 
	receiving profile information and intent information of the one or more users (column 3, lines 44-50);  
	combining, at a second server, the profile information and the intent information of the one or more users (column 4, lines 50-59) with global intent information received from a third server to 
	transferring the prioritized intent information along with associated identification tags to a processing unit (column 4, lines 42-47). 
 
With respect to claims 6 and 12, the combination of Vora and Chau discloses the method as claimed in claims 5 and 7, Vora further discloses: 
	receiving, at the processing unit, the aggregated information from the first database (column 10, lines 56-64); 
	associating said received data with the received prioritized intent information to identify the content to be displayed on the computing device (column 4, lines 30-41);  and 
	transferring the identified content to the computing device (column 4, lines 42-47). 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goeldi		Patent no.	7,974,983
Whale		Pat. Pub.	2011/0264528
LaFever		Pat. Pub.	2014/0032259
Christensen	Pat. Pub.	2014/0257991
Deshpande	Patent no.	8,880,996
Gupta		Pat. Pub.	2015/0019342
Megdal		Pat. Pub.	2015/0348110

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/9/21
/BLAKE J RUBIN/Examiner, Art Unit 2457